DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application  16/476,822 entitled "SOCIAL MEDIA PLATFORM WITH RECOGNITION TOKENS" with claims 1, 3-5, 7-12, and 14-16 pending.
Status of Claims
Claims 1, 5, 7, 8, 11, 12, and 14-16 have been amended and are hereby entered.
Claims 2, 4, 6, 13, and 17-20 are cancelled.
Claims 1, 3, 5, 7-12, and 14-16  are pending and have been examined.

Response to Amendment
The amendment filed January 8, 2021 has been entered. Claims 1, 3-5, 7-12, and 14-16 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 8, 2020.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3, 5, 7-12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 3, 5, 7-12, and 14-16 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving…a trigger to transfer a number of recognition…tokens from a first token repository associated with a first social media profile to a second token repository associated with a second social media profile” 
“an indication that the second social media profile is being awarded a bonus”
“receiving a transfer request … to transfer the number … non-monetary recognition tokens to the second social media profile”
“determining…whether the first token repository contains at least the number of non-monetary recognition tokens”
“transferring….the number …non-monetary recognition tokens from the first token repository to the second token repository”
“denying…the transfer of the number …non-monetary recognition tokens from the first token repository to the second token repository”
These limitations clearly relate to managing transactions/interactions between a giver, recipient, and/or social media platform.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to transfer non-monetary tokens or denying transfer of non-monetary tokens recites an interpersonal social activity, action, principle, or practice and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:   “computing device”, “token repositories”, “trigger”, “social media profiles”, “non-monetary recognition tokens”,  “trigger”, “recognition icon”, “post”, “graphical user interface (GUI)”, “social media profiles”,    “social media platform”,   “non-monetary recognition tokens”,  and “bonus” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 3 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method” and “the number” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 3 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 5 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “bonus”, “a sign-up bonus; a task completion bonus; and a congratulatory bonus” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 5 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 7 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “graphical user interface (GUI)”, “transfer request”, “non-monetary recognition tokens”, “input”, “social media platform”, and “social media profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 8 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “graphical user interface (GUI)”, “transfer request”, “non-monetary recognition tokens”, “input”, “social media platform”, and “social media profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method” and “social media profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 10 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method” and “social media profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 11 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,   “recognition token activity”,   “list of badges”, and “social media profiles” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,   “recognition token activity”,   “threshold”, and “token-earning tasks” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 14 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,   “token-earning task”,   and “social media profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 15 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,   “token-earning task”, “token repository”, “administrator account”, “social media platform”, and “social media profile” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 16 recites: 
 “receiving…a trigger to transfer a number of recognition…tokens from a first token repository associated with a first social media profile to a second token repository associated with a second social media profile” 
“an indication that the second social media profile is being awarded a bonus”
“receiving a transfer request … to transfer the number … non-monetary recognition tokens to the second social media profile”
“determining…whether the first token repository contains at least the number of non-monetary recognition tokens”
“transferring….the number …non-monetary recognition tokens from the first token repository to the second token repository”
“denying…the transfer of the number …non-monetary recognition tokens from the first token repository to the second token repository”
These limitations clearly relate to managing transactions/interactions between a giver, recipient, and/or social media platform.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to transfer non-monetary tokens or denying transfer of non-monetary tokens recites an interpersonal social activity, action, principle, or practice and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “tangible, non-transitory computer-readable medium containing program instructions executable by a computer to perform a process”,    “token repositories”, “trigger”, “social media profiles”, “non-monetary recognition tokens”,  “trigger”, “recognition icon”, “post”, “graphical user interface (GUI)”, “social media profiles”,    “social media platform”,   “non-monetary recognition tokens”,  and “bonus” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1, 3-5, 7-12, and 14-16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,3, 7, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sharp ("SYSTEM AND METHOD FOR DISTRIBUTING, RECEIVING, AND USING FUNDS OR CREDITS AND APPARATUS THEREOF", U.S. Publication Number: 2016/0012465 A1).
Regarding Claim 1, 
Sharp teaches,
 maintaining, by a computing device, a plurality of token repositories associated 3with a plurality of social media profiles on a social media platform, the token repositories 4configured to electronically store an account of non-monetary recognition tokens allocated to each 5particular social media profile of the plurality of social media profiles; 
(Sharp [0002] Some embodiments may relate to methods of distributing and dispersing funds or credits received at a first location to a second location.
Sharp [0105] In some embodiments, items may be traded for other items with, or without additional credits being debited from a user's system account balance.
Sharp [1036] redemption data 65, and/or the like, may be stored in a system-integrated database 129, 135, 137, 138, and communications may be sent to one or more recipients and/or the sending user), without limitation.
Sharp [0033] Users of a system, according to some embodiments, may agree to a single terms of use agreement or conditions of use of the system on the front end (e.g., privacy, etc.), and participating vendors/entities, financial institutions, social media sites
Sharp  [0065] According to some embodiments, a user may purchase, and electronically gift and/or send an item, product, good, or service, using email, social media
Non-Monetary:
Sharp [0797] scrip card...keycard, access card, badge card, proximity card, stored-value card, security card, credential card, common access card
Sharp [1028]  a user may “trade” or “cash out” system funds or credits (including system credit, redemptions for items, products, goods, or services, and/or the like, without limitation)
Sharp [0717] redemption data 64 and/or purchase data 9 may include any conceivable tangible type 72 of ...credits, item, product, good, or service, including, but not limited to,...rewards points, loyalty points, frequent shopper points, miles, deals, incentives, coupons, tickets, redemption codes, promotions, ... tradable assets, holdings, stocks, credits, vendor-accepted tokens/chips, store credit, and the like, without limitation (this may be appreciated from FIG. 9). )
 6receiving, by the computing device, a trigger to transfer a number of recognition 7tokens from a first token repository associated with a first social media profile to a 8second token repository associated with a second social media profile;
(Sharp [0700] For example, such means may comprise computer code which is configured to subtract a first amount from a first user's 91 account balance 119, and add the first amount (or a percentage or portion thereof) to a second user's 92 account balance 119. 
Sharp [0704] database triggers)
wherein the trigger is selected from a group consisting of: receiving an indication of a clicked recognition icon on a post within a graphical user interface (GUI) of the social media platform from the first social media profile, 
(Sharp [0119] select a “friend” from a friends list to indicate a recipient, and/or the user may select an icon representing “buy” (e.g., an icon “send1 to me”, or the like) to have the respective item, product, good, or service purchased and electronically or physically delivered using funds from a prepaid system account 48
Sharp [0249]  According to some embodiments, the indicia may be configured to prompt and/or cause a selection to be made by a user input [4];
Sharp [0985] mobile application 147 downloadable to the redeeming entity's mobile device 96 may automatically decipher and extract the relevant information according to its own system-proprietary algorithms and may display the relevant information to the redeeming entity in a GUI user-friendly manner, without limitation. 
Sharp [0993] a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106.)
receiving, from the social media platform, an indication that the second social media profile is being awarded a bonus of the number of non-monetary recognition tokens by the social media platform, 
(Sharp [0700] and add the first amount (or a percentage or portion thereof) to a second user's 92 account balance 119. 
Sharp [0211] alert, notification, you-have-credit alert 
Sharp [0105] In some embodiments, items may be traded for cash or system credit with, or without penalty.... In some embodiments, items may be traded for other items with, or without additional credits being debited from a user's system account balance. In some embodiments, greater value items may be traded for other lesser value items with, or without additional credits being added/deposited to a user's system account balance.
Sharp [0024] and exchange systems in a convenient and cost-effective delivery vehicle having the added bonus of serving as an effective promotional platform that drives incremental sales through small purchases and word-of-mouth sharing between contacts, relatives, and friends.)
receiving a transfer request from the first social media profile to transfer the number of non-monetary recognition tokens to the second social media profile, 
(Sharp [1046] via a subsequent system credit transfer request 
Sharp [0083] According to some embodiments, transactions may be made between platforms, such as between different platforms; for example, an email-based transaction request, which may include one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of one or more recipients in the email, along with one or more items to be sent and/or amount of credit to be sent to each of the one or more mobile phone numbers, social media profile addresses, email addresses, an/or physical addresses of one or more recipients. 
Sharp [0700] For example, such means may comprise computer code which is configured to subtract a first amount from a first user's 91 account balance 119, and add the first amount (or a percentage or portion thereof) to a second user's 92 account balance 119.)
and receiving an indication of a completion, by the second social media profile, of a token-earning task presented within the social media platform;  9
(Sharp [0630] a web-based confirmation page may be provided by the system upon completion of a transaction
Sharp [0256] and/or performing a task associated with the command from the user
Sharp [0048] provide means for a first user of the system to transfer their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to a second user in various combinations, allocations, and amounts
Sharp [0050] social media sites)
determining, by the computing device, whether the first token repository contains 10at least the number of non-monetary recognition tokens;  11in response to the first token repository containing at least the number of 12non-monetary recognition tokens, transferring, by the computing device, the number non-monetary recognition tokens 13from the first token repository to the second token repository;
(Sharp [0685] a script mechanism provided to the system-integrated server retrieving account balance information associated with the retrieved profile information; the script mechanism checking the account balance information against the information regarding the transaction amount and determining if there are sufficient funds to complete the transaction; wherein if there are sufficient funds, the script mechanism may: debit an account balance associated with the retrieved profile information, trigger a confirmation communication to the website host server, and/or credit an account associated with a profile 130 of the participating entity 65 affiliated with the website.)
 and  14in response to the first token repository containing less than the number of 15non-monetary recognition tokens, denying, by the computing device, the transfer of the number 16non-monetary recognition tokens from the first token repository to the second token repository.
(Sharp [1019] system software 147 may determine the identity of the user, may check the user's profile 130 in a system database 129, may determine and verify funds or credits in the amount of the gifted item/product/good/service multiplied by the number of selected recipients from the contact list (e.g., total amount due), may deliver a failed transaction confirmation communication if there are insufficient funds)
Regarding Claim 3, 
Sharp teaches,
wherein the number is one.
(Sharp [0083] one or more items to be sent and/or amount of credit to be sent to each of the one or more mobile phone numbers)	
Regarding Claim 7, 
Sharp teaches,
wherein receiving the transfer request comprises:  2receiving input from a graphical user interface (GUI) of the social media platform 3from the first social media profile, the input comprising a selected number of non-monetary recognition 4tokens to transfer to the second social media profile as a selected recipient of the 5transferred non-monetary recognition tokens.
(Sharp [1046] via a subsequent system credit transfer request 
Sharp [0083] According to some embodiments, transactions may be made between platforms, such as between different platforms; for example, an email-based transaction request, which may include one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of one or more recipients in the email, along with one or more items to be sent and/or amount of credit to be sent to each of the one or more mobile phone numbers, social media profile addresses, email addresses, an/or physical addresses of one or more recipients. 
Sharp [0119] select a “friend” from a friends list to indicate a recipient, and/or the user may select an icon representing “buy” (e.g., an icon “send1 to me”, or the like) to have the respective item, product, good, or service purchased and electronically or physically delivered using funds from a prepaid system account 48
Sharp [0249]  According to some embodiments, the indicia may be configured to prompt and/or cause a selection to be made by a user input [4];
Non-Monetary:
Sharp [0797] scrip card...keycard, access card, badge card, proximity card, stored-value card, security card, credential card, common access card
Sharp [1028]  a user may “trade” or “cash out” system funds or credits (including system credit, redemptions for items, products, goods, or services, and/or the like, without limitation)
Sharp [0717] redemption data 64 and/or purchase data 9 may include any conceivable tangible type 72 of ...credits, item, product, good, or service, including, but not limited to,...rewards points, loyalty points, frequent shopper points, miles, deals, incentives, coupons, tickets, redemption codes, promotions, ... tradable assets, holdings, stocks, credits, vendor-accepted tokens/chips, store credit, and the like, without limitation (this may be appreciated from FIG. 9).)
Regarding Claim 9, 
Sharp teaches,
wherein the second social media profile is associated with a 2human user.
(Sharp [0241] sending funds or credits to an individual affiliated with the profile [130]; ordering a redemption option for a person associated with the profile)
Regarding Claim 10, 
Sharp teaches,
wherein the second social media profile is associated with 2an organization.
(Sharp [0722] the system and/or various components thereof may comprise integrated social media websites 93, for example, including, but not limited to personal websites, networking websites, business/professional development websites (e.g., LinkedIn), image sharing websites (e.g., Picasa, Instagram, Shutterfly), dating websites (e.g., Match.com, eHarmony), group/club websites (e.g., Yahoo groups, Google circles), meeting place websites (e.g., Meetup), social network services (e.g., Facebook, Twitter, YouTube), and the like, without limitation.; Examiner notes organization (e.g., business) profiles may be created on the social media platforms of LinkedIn, Instagram,  Facebook, Twitter, and YouTube)
Claim 16 is rejected on the same basis as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp   in view of Kehoe (“GAME CREATION SYSTEMS WITH SOCIAL REPORTING ENGINE”, U.S. Publication Number: 2016/0082348 A1).












Regarding Claim 5, 
Sharp   teaches the method of Claim 1 as described earlier.
Sharp does not teach wherein the bonus is selected from a group consisting of: a sign-up bonus; a task completion bonus; and a congratulatory bonus.
Kehoe teaches,
wherein the bonus is selected from a group 
(Kehoe [0066] adding points instantly when a user performs an action that rewards the user with bonus points from the interface)
consisting of: a 2sign-up bonus; 
(Kehoe [0174]  Click a link to gain bonus points; may be limited to first-time users only.
Kehoe [0135] The product game may also include a reward for completing the game and/or in-game rewards that become redeemable after user completes certain pre-defined steps, with opt-in opportunities to like, follow, subscribe, share, or sign-up, in exchange for an increased coupon or rebate value.)
a task completion bonus; 
(Kehoe [0069] During visit N+6, display a social-media share option with an offered reward for Y bonus points, and upon completion of the share award Y bonus points.)
and a congratulatory bonus. 
(Kehoe [0175] Players may earn bonus points for making multiple correct picks, in a row, from round to round. The number of bonus points awarded increases as the number of rounds increases.
Kehoe [0176]  Social scoring where players receive bonus points for “beating” their friends.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media funds and credits teachings of Sharp to incorporate the game creation teachings of Kehoe such  that a “new game may be automatically generated based on popular chatter or other occurrences on social media and ranking or listing sites.” (Kehoe [0108]).        The modification would have been obvious, because it is merely applying a known technique (i.e. game creation) to a known concept (i.e. social media funds and credits teachings) ready for improvement to yield predictable result (i.e. “in order to sense or otherwise identify trending topics, and to use an algorithm to automate the creation of new bracket games." Kehoe [0108])
Regarding Claim 8, 
Sharp   teaches the method of Claim 6 as described earlier.
Sharp teaches,
 wherein receiving the transfer request comprises:  2receiving input from a graphical user interface (GUI) of the social media platform 3from the first social media profile, the input comprising a selected number of non-monetary recognition 4tokens to transfer to a contact of the first social media profile; 
(Sharp [1046] via a subsequent system credit transfer request 
Sharp [0083] According to some embodiments, transactions may be made between platforms, such as between different platforms; for example, an email-based transaction request, which may include one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of one or more recipients in the email, along with one or more items to be sent and/or amount of credit to be sent to each of the one or more mobile phone numbers, social media profile addresses, email addresses, an/or physical addresses of one or more recipients. 
Sharp [0119] select a “friend” from a friends list to indicate a recipient, and/or the user may select an icon representing “buy” (e.g., an icon “send1 to me”, or the like) to have the respective item, product, good, or service purchased and electronically or physically delivered using funds from a prepaid system account 48
Non-Monetary:
Sharp [0797] scrip card...keycard, access card, badge card, proximity card, stored-value card, security card, credential card, common access card
Sharp [1028]  a user may “trade” or “cash out” system funds or credits (including system credit, redemptions for items, products, goods, or services, and/or the like, without limitation)
Sharp [0717] redemption data 64 and/or purchase data 9 may include any conceivable tangible type 72 of ...credits, item, product, good, or service, including, but not limited to,...rewards points, loyalty points, frequent shopper points, miles, deals, incentives, coupons, tickets, redemption codes, promotions, ... tradable assets, holdings, stocks, credits, vendor-accepted tokens/chips, store credit, and the like, without limitation (this may be appreciated from FIG. 9).)
and  5transferring the selected number of non-monetary recognition tokens to the second social media 6profile
(Sharp [0685] wherein if there are sufficient funds, the script mechanism may: debit an account balance associated with the retrieved profile information, trigger a confirmation communication to the website host server, and/or credit an account associated with a profile 130 of the participating entity 65 affiliated with the website.)
Sharp does not teach in response to the contact signing up to the social media platform as the second  social media profile.
Kehoe teaches,
in response to the contact signing up to the social media platform as the second 7 social media profile.
(Kehoe [0174]  Click a link to gain bonus points; may be limited to first-time users only.
Kehoe [0135] game rewards that become redeemable after user completes certain pre-defined steps, with opt-in opportunities to like, follow, subscribe, share, or sign-up, in exchange for an increased coupon or rebate value.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media funds and credits teachings of Sharp to incorporate the game creation teachings of Kehoe such  that a “new game may be automatically generated based on popular chatter or other occurrences on social media and ranking or listing sites.” (Kehoe [0108]).        The modification would have been obvious, because it is merely applying a known technique (i.e. game creation) to a known concept (i.e. social media funds and credits teachings) ready for improvement to yield predictable result (i.e. “in order to sense or otherwise identify trending topics, and to use an algorithm to automate the creation of new bracket games." Kehoe [0108])
Regarding Claim 11, 
Sharp   teaches the method of Claim 1 as described earlier.
Sharp does not teach maintaining, with the plurality of social media profiles, a list of badges allocated 3to each particular social media profile of the plurality of social media profiles; and  4allocating the badges based on non-monetary recognition token activity.
 Kehoe teaches,
 maintaining, with the plurality of social media profiles, a list of badges allocated 3to each particular social media profile of the plurality of social media profiles; and  4allocating the badges based on  non-monetary recognition token activity.
(Kehoe [0066] calculating the user's current ranking and displaying the user's current titles, badges, custom avatar, or other indicators.
Kehoe [0079] The Reporting Console, for example, may be used to selectively obtain user data for users who match a particular set of demographics, gathering each selected user's game performance (overall, by category, etc.), game-related achievements (points, currency, badges, bonuses earned, etc.)
Kehoe [0162] Include the ability to click on a user (anywhere; on the Leaderboard, friend list, etc.) and view that user's profile in order to see their badges, scores, ranking, etc.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media funds and credits teachings of Sharp to incorporate the game creation teachings of Kehoe such  that a “new game may be automatically generated based on popular chatter or other occurrences on social media and ranking or listing sites.” (Kehoe [0108]).        The modification would have been obvious, because it is merely applying a known technique (i.e. game creation) to a known concept (i.e. social media funds and credits teachings) ready for improvement to yield predictable result (i.e. “in order to sense or otherwise identify trending topics, and to use an algorithm to automate the creation of new bracket games." Kehoe [0108])
Regarding Claim 12, 
Sharp and Kehoe  teach the method of Claim 11 as described earlier.
Sharp teaches,
surpassing a second 3threshold number of tokens given
(Sharp [0654] Certain embodiments may provide convenient means for performing an on-demand redemption of funds or credits purchased by or given to a user;
Sharp [0129]  The amount system credit given to a user during an exchange of the user's store credit for system credit may be a percentage of the store credit, without limitation (e.g., 100% or less than 100%).)
 Sharp does not teach wherein the non-monetary recognition token activity is selected from a 2group consisting of: surpassing a second  threshold number of tokens earned; surpassing a third threshold number of tokens earned; and  4surpassing a fourth threshold number of token-earning tasks associated with one or more challenges within the social media platform.
Kehoe teaches,
   wherein the non-monetary recognition token activity is selected from a 2group consisting of: surpassing a second  threshold number of tokens earned; surpassing a third threshold number of tokens earned; 
(Kehoe [0079] game-related achievements (points, currency, badges, bonuses earned, etc.)
Kehoe [0066]  calculating the points earned for each prediction, based on the points assigned to the specific question
Kehoe [0124] Players may be given a title based on their performance. Sample titles include Lucky Guesser (zero to 9 percentile rank), Perceptive (10 to 19), Intuitive (20 to 29), Predictor (30 to 39), Forecaster (40 to 49), Enlightened (50-59), Sage (60 to 69), Prophet (70 to 79), Seer (80 to 89), Oracle (90 to 95), and Omniscient (96 to 100).
second threshold ; third threshold; fourth threshold:
Kehoe [0124] Players may be given a title based on their performance. Sample titles include Lucky Guesser (zero to 9 percentile rank), Perceptive (10 to 19), Intuitive (20 to 29), Predictor (30 to 39), Forecaster (40 to 49), Enlightened (50-59), Sage (60 to 69), Prophet (70 to 79), Seer (80 to 89), Oracle (90 to 95), and Omniscient (96 to 100).
Kehoe  [0068]  an advertisement, a quiz, an achievement notice (when a badge is earned or a points threshold has been reached, for example)
Examiner notes that each title/badge is based upon different thresholds or performance basis)
and  4ssurpassing a fourth threshold number of token-earning tasks 
(Kehoe [0076]  ratio of logins-to-completion of certain activities (viewing ads, engaging in social interactions, answering surveys and other calls to action))
associated with one or more challenges within the social media platform.
(Kehoe  [0167] Allow players to send a one-to-many challenge, challenging multiple users for the chance to win or lose more points
Kehoe [0124] Players may be given a title based on their performance.  
Kehoe [0108] A new game may be automatically generated based on popular chatter or other occurrences on social media)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media funds and credits teachings of Sharp to incorporate the game creation teachings of Kehoe such  that a “new game may be automatically generated based on popular chatter or other occurrences on social media and ranking or listing sites.” (Kehoe [0108]).        The modification would have been obvious, because it is merely applying a known technique (i.e. game creation) to a known concept (i.e. social media funds and credits teachings) ready for improvement to yield predictable result (i.e. “in order to sense or otherwise identify trending topics, and to use an algorithm to automate the creation of new bracket games." Kehoe [0108])
Regarding Claim 14, 
Sharp and Kehoe    teach the method of Claim 1 as described earlier.
Sharp does not teach wherein the token-earning task is created by the first 2social media profile.
Kehoe teaches,
wherein the token-earning task is created by the first 2social media profile.
(Kehoe [0163] Include the ability to appoint another user as “co-Admin” in your game so that they have admin rights and can customize or co-create the game.
Kehoe [0029]  game applications using a self-service user interface that can be offered on a SaaS platform (delivered as a hosted service). All these tasks can be performed by users with no programming or technical skills. The process of creating a game is automated because the system presents a variety of game types and templates to the user
Kehoe [0102] Social media options include tools that enable a user to allow users to post comments, to allow Facebook sharing of picks, to allow bonus points for Facebook sharing, to allow tweeting of picks, to allow bonus points for tweeting, to allow bonus points from friend invites
Kehoe [0147]  games appears directly on customer website, directly within a tab of Facebook or other social networks profiles)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media funds and credits teachings of Sharp to incorporate the game creation teachings of Kehoe such  that a “new game may be automatically generated based on popular chatter or other occurrences on social media and ranking or listing sites.” (Kehoe [0108]).        The modification would have been obvious, because it is merely applying a known technique (i.e. game creation) to a known concept (i.e. social media funds and credits teachings) ready for improvement to yield predictable result (i.e. “in order to sense or otherwise identify trending topics, and to use an algorithm to automate the creation of new bracket games." Kehoe [0108])
Regarding Claim 15, 
Sharp and Kehoe    teach the method of Claim 1 as described earlier.
Sharp does not teach wherein the token-earning task is created by a third social 2media profile, and wherein the first social media profile and first token repository are   associated with an administrator account for the social media platform.
Kehoe teaches,
wherein the token-earning task is created by a third social 2media profile, 
(Kehoe [0163] Include the ability to appoint another user as “co-Admin” in your game so that they have admin rights and can customize or co-create the game.
Kehoe [Claim 1]  one or more user interfaces to facilitate access to said plurality of application services for a plurality of users, comprising...a third user interface for deploying a first game-like application by inserting said first set of game content into the first game template)
and wherein the first social media profile and first token repository 
(Kehoe [0004] and a social reporting engine, in communication with the content management system, for collecting and storing user data
Kehoe [0007] The social reporting engine may further include a type profile application for classifying the first subset of the plurality of users into one or more consumer type profile groups according to the user data.)
are   associated with an administrator account for the social media platform.
(Kehoe [0013] The user interfaces may further include an administrative portal for managing, customizing, scoring, or updating the first game-like application.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media funds and credits teachings of Sharp to incorporate the game creation teachings of Kehoe such  that a “new game may be automatically generated based on popular chatter or other occurrences on social media and ranking or listing sites.” (Kehoe [0108]).        The modification would have been obvious, because it is merely applying a known technique (i.e. game creation) to a known concept (i.e. social media funds and credits teachings) ready for improvement to yield predictable result (i.e. “in order to sense or otherwise identify trending topics, and to use an algorithm to automate the creation of new bracket games." Kehoe [0108])

Response to Remarks
Applicant's arguments filed on January 8, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Applicant amended:
Independent Claim 1 and 16 by primarily adding:
“non-monetary”
“wherein the trigger is selected from a group consisting of:
receiving an indication of a clicked recognition icon on a post within a graphical user interface (GUI) of the social media platform from the first social media profile, receiving, from the social media platform, an indication that the second social media profile is being awarded a bonus of the number of non-monetary recognition tokens by the social media platform, receiving a transfer request from the first social media profile to transfer the number of non-monetary recognition tokens to the second social media profile, and receiving an indication of a completion, by the second social media profile, of a token-earning task presented within the social media platform;”
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the original rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
Applicant's arguments filed on January 8, 2021 have been fully considered but they are not persuasive.   Even with the amended features, the independent claims are merely directed to systems for accumulating and transferring non-monetary tokens. As such, the claimed invention is directed to an abstract idea without significantly more.  
These limitations clearly relate to managing transactions/interactions between a giver, recipient, and/or social media platform.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to transfer non-monetary tokens or denying transfer of non-monetary tokens recites an interpersonal social activity, action, principle, or practice and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

The Applicant states:
“the Office must first determine whether a claim is "directed to" a judicial exception under USPTO Step 2A. 2019 Guidance, at 13-14. In particular, "[u]nder the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as grouped below), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception." Id. at 13. If the claim, as a whole, integrates the recited judicial exception into a practical application of that exception, then a "claim is not 'directed to' a judicial exception, and thus is patent eligible." Id. The 2019 Guidance instructs that a "claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Id. at 13-14... the Applicant respectfully submits that the recited claim language is not a mathematical concept, a method of organizing human activity, or a mental process, but instead recites a method for efficiently storing and managing information regarding non- monetary recognition tokens that are used on a social media platform. The claims, although reciting the limitation of a token, are not commercial or financial in nature, as alleged by the Office on page 4. This, by no means, is solely a mathematical concept, a mental process, or a 
manner of organizing human activity. Therefore, the subject matter is eligible for at least this reason. "
Examiner responds:
Examiner maintains the claims express an abstract idea under “Certain Methods of Organizing Human Activity”. The “non-monetary recognition tokens” are awarded to and between individuals as a result of a transaction or performing one or more actions. It recites an interpersonal social activity, action, principle, or practice for  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which then it falls within the “Certain Methods of Organizing Human Activity”.

The Applicant states:
“the Applicant still submits that the present claims are integrated into a practical application of any alleged "abstract idea" and are, therefore, patent eligible under Prong Two of Step 2A in the 2019 Guidance. Prong Two requires that examiners evaluate whether a claim recites additional elements that integrate an exception into a practical application of the exception… claims provide a process that provides a method for maintaining and tracking activity of non-monetary 
recognition tokens that are used on a social media platform. Therefore, even if the claims embody an abstract idea, the abstract idea is indeed integrated into a practical application….In addition, the Applicant explicitly claims how and when to receive, store, and aggregate particular types of data, for example, by the claimed "triggers." As stated above, Step 2A under the 2019 Guidance does not evaluate whether an additional element is well-understood, routine, conventional activity. It is respectfully submitted that, at Prong Two, a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of 35 U.S.C. § 101. It is irrelevant whether the computer process could do this conventionally at this step (the Applicant respectfully submits the process is indeed not conventional, however). The point of Prong Two of Step 2A is to decide whether the "abstract idea" has been integrated into a particular application. The Applicant respectfully submits that the present claims are practically applied to non-monetary recognition tokens that are used on a social media platform”
Examiner responds:
Examiner maintains this judicial exception is not integrated into a practical application. For example, the claims recite the additional elements of:   “computing device”, “token repositories”, “trigger”, “social media profiles”, “non-monetary recognition tokens”,  “trigger”, “recognition icon”, “post”, “graphical user interface (GUI)”, “social media profiles”,    “social media platform”,   “non-monetary recognition tokens”,  and “bonus” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes and/or generic social media platform.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims are directed to an abstract idea without a practical application. 
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of no new/additional prior art. 
 The Applicant states:
“In order for Sharp to anticipate the Applicant's claimed technique, it must teach each and every element of the Applicant's claimed technique. In this case, Sharp does not disclose, at least, a) token repositories configured to electronically store an account of non-monetary recognition tokens allocated to each particular social media profile of the plurality of social media profiles or b) a trigger to transfer a number of non-monetary recognition tokens that is selected from specifically enumerated Markush group…. The Applicant submits that Sharp, despite the above disclosure, still fails to disclose "token repositories configured to electronically store an account of non-monetary recognition tokens allocated to each particular social media profile of the plurality of social media profiles" or "a trigger to transfer a number of non-monetary recognition tokens [that] ... is selected from a group consisting of. . . "
 Examiner responds:
Examiner maintains that Sharp anticipates “non-monetary recognition tokens”:
Sharp [1028]  a user may “trade” or “cash out” system funds or credits (including system credit, redemptions for items, products, goods, or services, and/or the like, without limitation)
Sharp [0717] redemption data 64 and/or purchase data 9 may include any conceivable tangible type 72 of ...credits, item, product, good, or service, including, but not limited to,...rewards points, loyalty points, frequent shopper points, miles, deals, incentives, coupons, tickets, redemption codes, promotions, ... tradable assets, holdings, stocks, credits, vendor-accepted tokens/chips, store credit, and the like, without limitation (this may be appreciated from FIG. 9).






























Examiner maintains that Sharp anticipates:
wherein the trigger is selected from a group consisting of: receiving an indication of a clicked recognition icon on a post within a graphical user interface (GUI) of the social media platform from the first social media profile, 
(Sharp [0119] select a “friend” from a friends list to indicate a recipient, and/or the user may select an icon representing “buy” (e.g., an icon “send1 to me”, or the like) to have the respective item, product, good, or service purchased and electronically or physically delivered using funds from a prepaid system account 48
Sharp [0249]  According to some embodiments, the indicia may be configured to prompt and/or cause a selection to be made by a user input [4];
Sharp [0985] mobile application 147 downloadable to the redeeming entity's mobile device 96 may automatically decipher and extract the relevant information according to its own system-proprietary algorithms and may display the relevant information to the redeeming entity in a GUI user-friendly manner, without limitation. 
Sharp [0993] a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106.)
receiving, from the social media platform, an indication that the second social media profile is being awarded a bonus of the number of non-monetary recognition tokens by the social media platform,
(Sharp [0700] and add the first amount (or a percentage or portion thereof) to a second user's 92 account balance 119. 
Sharp [0211] alert, notification, you-have-credit alert 
Sharp [0105] In some embodiments, items may be traded for cash or system credit with, or without penalty.... In some embodiments, items may be traded for other items with, or without additional credits being debited from a user's system account balance. In some embodiments, greater value items may be traded for other lesser value items with, or without additional credits being added/deposited to a user's system account balance.
Sharp [0024] and exchange systems in a convenient and cost-effective delivery vehicle having the added bonus of serving as an effective promotional platform that drives incremental sales through small purchases and word-of-mouth sharing between contacts, relatives, and friends.)
 receiving a transfer request from the first social media profile to transfer the number of non-monetary recognition tokens to the second social media profile, and
(Sharp [1046] via a subsequent system credit transfer request 
Sharp [0083] According to some embodiments, transactions may be made between platforms, such as between different platforms; for example, an email-based transaction request, which may include one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of one or more recipients in the email, along with one or more items to be sent and/or amount of credit to be sent to each of the one or more mobile phone numbers, social media profile addresses, email addresses, an/or physical addresses of one or more recipients. 
Sharp [0700] For example, such means may comprise computer code which is configured to subtract a first amount from a first user's 91 account balance 119, and add the first amount (or a percentage or portion thereof) to a second user's 92 account balance 119.)
receiving an indication of a completion, by the second social media profile, of a token-earning task presented within the social media platform
(Sharp [0630] a web-based confirmation page may be provided by the system upon completion of a transaction
Sharp [0256] and/or performing a task associated with the command from the user
Sharp [0048] provide means for a first user of the system to transfer their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to a second user in various combinations, allocations, and amounts
Sharp [0050] social media sites
Sharp [0026] social media profile screen name)
Therefore, the rejections under  35 USC § 102 and 103 remain.

 


Prior Art Cited But Not Applied






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kleijn (“INTERACTIVE PROMOTIONAL COMPETITION MANAGEMENT SYSTEM”, U.S. Publication Number: 2018/0285910A1) proposes a competition management system 10 to administer promotional competitions. The system is configured to allow contestants 24 to participate in competing for rewards in the competitions.
Circe (“SYSTEM AND METHOD FOR DYNAMICALLY VALUING SOCIAL MEDIA INFLUENCE IN REMOTE TRANSACTION INITIATION”, U.S. Publication Number: 2014/0372192 A1) provides assigning a value to an electronic communications action by a user based on the social media profile of the user in the initiation of transactions based on some electronic communications action by a user, such as updating their social status with their mobile device. The value of the reward or distribution is variable as it is determined in real time from a calculation using the user's social media influence.
Agassy (“SYSTEM, METHOD, AND COMPUTER PROGRAM FOR INTERFACING ASSETS OF AN ENTITY WITH A SOCIAL MEDIA SERVICE”, U.S. Patent Number: US 8935327 B1) provides for interfacing assets of an entity with a social media service. In use, an entity containing one or more assets is identified. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697/HAO FU/Primary Examiner, Art Unit 3697